ORDER

PER CURIAM.
Freddie Orange (“Movant”) appeals from the judgment dismissing his Rule 29.15 motion to vacate judgment and sentence entered in the Circuit Court of St. Louis City. The convictions sought to be vacated were for one count of murder in the first degree, Section 565.020, RSMo 1994, and one count of armed criminal action, Section 571.015, RSMo 1994. Mov-ant was sentenced to concurrent terms of life imprisonment without the possibility of probation or parole and life imprisonment, respectively. Movant’s conviction was affirmed in his direct appeal on September 15, 1998. State v. Orange, 976 S.W.2d 604 (Mo.App. E.D.1998).
We have reviewed the briefs of the parties and record on appeal and find that the motion court’s ruling was not clearly erroneous. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).